Mutual Funds – PROXY SOLICITATION Federated Tax Free Instruments Trust At the May meeting, the Board of Trustees approved changing the advisors on Federated Tax Free Instruments Trust (the Fund) from Federated Investment Management Company (FIMCO) to Passport Research, Ltd. (“Passport”).The Fund's Board of Trustees determined that approving the new investment advisory contract with Passport will support the viability of the Fund by promoting the retention of the Fund’s current assets and by promoting the prospects for attracting new assets to the Fund. Both
